—Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 16, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress statements.
Judgment affirmed.
It is well settled that there is no legal distinction between liability as a principal and criminal culpability as an accessory (see, People v Duncan, 46 NY2d 74, cert denied 442 US 910; People v Sasso, 99 AD2d 558, 559). By defendant’s own admission, he intended to participate in a burglary with Freddie Warren. His role was to act as lookout. In view of defendant’s own admissions, it is evident that the allocution was legally sufficient and that his plea of guilty was properly accepted.
Under the circumstances of this case, we find that probable cause existed for defendant’s arrest. We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.